DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
	Claims 1-6 are allowable over the prior art. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Michaels (Pub. No.: US 2008/0061064 A1) which discloses a collection liner comprising a lower part that is folded inside the upper part. Michaels fails to disclose that an inner surface of the lower part faces an inner surface of the upper part. Dais et al. (Pub. No.: US 2013/0343676 A1) teaches a bag wherein a lower part faces an inner surface of the upper part. However, the lower part of Dais comprises a bottom end 110 that includes gusset surfaces 118 and 120 that is folded inside of an upper part of the bag such that the lower part is upside down inside the upper part. Thus, Dais fails to disclose that the entire volume of the lower part is upside down inside the upper part. The prior art of record fails to disclose, teach or suggest a collection liner “wherein the lower part of the bag portion is folded inside the upper part of the bag portion in such a manner that the entire lower volume of the lower part is upside down inside the upper part prior to use, and wherein an inner surface of the lower part of the bag portion faces an inner surface of the upper part”. 
Accordingly, claim 1 and its dependents, claims 2-6, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781